           Case 1:20-cv-01585-CM Document 3 Filed 04/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAVATA MONROE,

                                 Petitioner,
                                                                   20-CV-1585 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
 LEROY FIELDS,

                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated February 25, 2020, the Court directed Petitioner, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 fee

required to file a petition for a writ of habeas corpus in this Court. That order specified that

failure to comply would result in dismissal of the petition. Petitioner has not filed an IFP

application or paid the fee. Accordingly, the petition is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915.

                                               CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The petition is dismissed without prejudice

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-01585-CM Document 3 Filed 04/27/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 27, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
